PER CURIAM.
Upon a complaint by The Florida Bar this Court appointed a referee to conduct a hearing regarding Sweeting’s alleged misconduct. Sweeting tendered a conditional guilty plea for consent judgment, acknowledging his violation of Disciplinary Rules 1-102(A)(3), (4), (5) and (6), and 7-102(A)(7) and (8) of the Code of Professional Responsibility and Rule 11.02(3)(a) of the Integration Rule of the Florida Bar. The referee recommended that Sweeting be found guilty in accordance with his conditional plea and that he be given a public reprimand, be suspended from the practice of *1091law for a period of one year and appear before the Board of Governors.
Neither side contests the referee’s report which we hereby adopt. Publication of this opinion in Southern Reporter and appearance before the Board of Governors will serve as the public reprimand, and Michael E. Sweeting is hereby suspended from the practice of law for a period of one year effective February 25, 1985, thereby giving Respondent thirty days to close out his practice and take the necessary steps to protect his clients. Respondent is to accept no new clients from the date of this opinion.
Judgment for costs in the amount of $772.09 is hereby entered against respondent, for which let execution issue.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, EHRLICH and SHAW, JJ., concur.